Exhibit 10.2

 

ARCH CAPITAL GROUP LTD.
Restricted Share Agreement

 

THIS AGREEMENT, dated as of October 1, 2004, between Arch Capital Group Ltd.
(the “Company”), a Bermuda company, and                         (the
“Director”).

 

WHEREAS, the following terms reflect the Company’s 2002 Long Term Incentive and
Share Award Plan (the “Plan”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.

 


1.                                       AWARD OF SHARES.  PURSUANT TO THE
PROVISIONS OF THE PLAN, THE TERMS OF WHICH ARE INCORPORATED HEREIN BY REFERENCE,
THE DIRECTOR IS HEREBY AWARDED            RESTRICTED SHARES (THE “AWARD”),
SUBJECT TO THE TERMS AND CONDITIONS HEREIN SET FORTH.  CAPITALIZED TERMS USED
HEREIN AND NOT DEFINED SHALL HAVE THE MEANINGS SET FORTH IN THE PLAN.  IN THE
EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND THE PLAN, THE PLAN SHALL
CONTROL.

 


2.                                       TERMS AND CONDITIONS.  IT IS UNDERSTOOD
AND AGREED THAT THE AWARD OF RESTRICTED SHARES EVIDENCED HEREBY IS SUBJECT TO
THE FOLLOWING TERMS AND CONDITIONS:

 

(A)                                  VESTING OF AWARD.  SUBJECT TO SECTION 2(B)
BELOW AND THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, THIS AWARD SHALL
BECOME VESTED ON SEPTEMBER 30, 2005.  UNLESS OTHERWISE PROVIDED BY THE COMPANY,
ALL DIVIDENDS AND OTHER AMOUNTS RECEIVABLE IN CONNECTION WITH ANY ADJUSTMENTS TO
THE SHARES UNDER SECTION 4(C) OF THE PLAN SHALL BE SUBJECT TO THE VESTING
SCHEDULE IN THIS SECTION 2(A).  NOTWITHSTANDING THE FOREGOING, IF A CHANGE IN
CONTROL OCCURS AND THE DIRECTOR CEASES TO BE A DIRECTOR OF THE COMPANY FOR ANY
REASON, THEN THE RESTRICTED SHARES SHALL BECOME IMMEDIATELY VESTED IN FULL UPON
SUCH TERMINATION OF SERVICE.

 

For purposes of this Agreement, a “Change in Control” shall be deemed to occur
if any “person” (within the meaning of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), other than a Permitted Person, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of Voting Securities representing more than 50% of the total
voting power of all then outstanding Voting Securities.

 

“Permitted Persons” means (A) the Company; (B) any Related Party; (C) Hellman &
Friedman or any of its subsidiaries or investment funds managed or controlled by
Hellman & Friedman; (D) Warburg Pincus or any of its subsidiaries or any
investment funds managed or controlled by Warburg Pincus or any of its
subsidiaries; or (E) any group (as defined in Rule 13b-3 under the Exchange Act)
comprised of any or all of the foregoing.

 

“Related Party” means (A) a majority-owned subsidiary of the Company; (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any majority-owned subsidiary of the Company; or (C) any entity,
50% or more of the voting power of which is owned directly or indirectly by the
stockholders of the

 

--------------------------------------------------------------------------------


 

Company in substantially the same proportion as their ownership of Voting
Securities immediately prior to the transaction.

 

“Voting Security” means any security of the Company which carries the right to
vote generally in the election of directors.

 

(B)                                 TERMINATION OF SERVICE; FORFEITURE OF
UNVESTED SHARES.  EXCEPT AS OTHERWISE SET FORTH IN SECTION 2(A) ABOVE, IN THE
EVENT THE DIRECTOR CEASES TO BE A DIRECTOR OF THE COMPANY PRIOR TO THE DATE THE
RESTRICTED SHARES OTHERWISE BECOME VESTED DUE TO HIS OR HER DEATH OR PERMANENT
DISABILITY (AS DEFINED IN THE COMPANY’S INCENTIVE COMPENSATION PLAN), THE
RESTRICTED SHARES SHALL BECOME IMMEDIATELY VESTED IN FULL UPON SUCH TERMINATION
OF SERVICE.  IF THE DIRECTOR CEASES TO BE A DIRECTOR OF THE COMPANY FOR ANY
OTHER REASON PRIOR TO THE DATE THE RESTRICTED SHARES BECOME VESTED, THE AWARD
SHALL BE FORFEITED BY THE DIRECTOR AND BECOME THE PROPERTY OF THE COMPANY.

 

(C)                                  CERTIFICATES.  EACH CERTIFICATE ISSUED IN
RESPECT OF RESTRICTED SHARES AWARDED HEREUNDER SHALL BE DEPOSITED WITH THE
COMPANY, OR ITS DESIGNEE, TOGETHER WITH, IF REQUESTED BY THE COMPANY, A STOCK
POWER EXECUTED IN BLANK BY THE DIRECTOR, AND SHALL BEAR A LEGEND DISCLOSING THE
RESTRICTIONS ON TRANSFERABILITY IMPOSED ON SUCH RESTRICTED SHARES BY THIS
AGREEMENT (THE “RESTRICTIVE LEGEND”).  UPON THE VESTING OF RESTRICTED SHARES
PURSUANT TO SECTION 2(A) HEREOF AND THE SATISFACTION OF ANY WITHHOLDING TAX
LIABILITY PURSUANT TO SECTION 5 HEREOF, THE CERTIFICATES EVIDENCING SUCH VESTED
SHARES, NOT BEARING THE RESTRICTIVE LEGEND, SHALL BE DELIVERED TO THE DIRECTOR.

 

(d)                                 Rights of a Stockholder.  Prior to the time
a Restricted Share is fully vested hereunder, the Director shall have no right
to transfer, pledge, hypothecate or otherwise encumber such Restricted Shares. 
During such period, the Director shall have all other rights of a stockholder,
including, but not limited to, the right to vote and to receive dividends
(subject to Section 2(a) hereof) at the time paid on such Restricted Shares.

 

(e)                                  No Right to Continued Services.  This Award
shall not confer upon the Director any right with respect to continuance of
services with the Company nor shall this Award interfere with the right of the
Company to terminate the Director’s services at any time.

 


3.                                       TRANSFER OF SHARES.  THE SHARES
DELIVERED HEREUNDER, OR ANY INTEREST THEREIN, MAY BE SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED, ENCUMBERED, OR TRANSFERRED OR DISPOSED OF IN ANY OTHER MANNER, IN
WHOLE OR IN PART, ONLY IN COMPLIANCE WITH THE TERMS, CONDITIONS AND RESTRICTIONS
AS SET FORTH IN THE GOVERNING INSTRUMENTS OF THE COMPANY, APPLICABLE UNITED
STATES FEDERAL AND STATE SECURITIES LAWS OR ANY OTHER APPLICABLE LAWS OR
REGULATIONS AND THE TERMS AND CONDITIONS HEREOF.

 


4.                                       EXPENSES OF ISSUANCE OF SHARES.  THE
ISSUANCE OF STOCK CERTIFICATES HEREUNDER SHALL BE WITHOUT CHARGE TO THE
DIRECTOR.  THE COMPANY SHALL PAY, AND INDEMNIFY THE DIRECTOR FROM AND AGAINST
ANY ISSUANCE, STAMP OR DOCUMENTARY TAXES (OTHER THAN TRANSFER TAXES) OR CHARGES
IMPOSED BY ANY GOVERNMENTAL BODY, AGENCY OR OFFICIAL (OTHER THAN INCOME TAXES)
OR BY REASON OF THE ISSUANCE OF SHARES.

 

2

--------------------------------------------------------------------------------


 


5.                                       WITHHOLDING.  NO LATER THAN THE DATE OF
VESTING OF (OR THE DATE OF AN ELECTION BY THE DIRECTOR UNDER SECTION 83(B) OF
THE CODE WITH RESPECT TO) THE AWARD GRANTED HEREUNDER, THE DIRECTOR SHALL MAKE
ARRANGEMENTS SATISFACTORY TO THE COMMITTEE REGARDING PAYMENT OF ANY FEDERAL,
STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD AT SUCH TIME
WITH RESPECT TO SUCH AWARD AND THE COMPANY SHALL, TO THE EXTENT PERMITTED OR
REQUIRED BY LAW, HAVE THE RIGHT TO DEDUCT FROM ANY PAYMENT OF ANY KIND OTHERWISE
DUE TO THE DIRECTOR, FEDERAL, STATE AND LOCAL TAXES OF ANY KIND REQUIRED BY LAW
TO BE WITHHELD AT SUCH TIME.

 


6.                                       REFERENCES.  REFERENCES HEREIN TO
RIGHTS AND OBLIGATIONS OF THE DIRECTOR SHALL APPLY, WHERE APPROPRIATE, TO THE
DIRECTOR’S LEGAL REPRESENTATIVE OR ESTATE WITHOUT REGARD TO WHETHER SPECIFIC
REFERENCE TO SUCH LEGAL REPRESENTATIVE OR ESTATE IS CONTAINED IN A PARTICULAR
PROVISION OF THIS AGREEMENT.

 


7.                                       NOTICES.  ANY NOTICE REQUIRED OR
PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED PERSONALLY OR BY COURIER, OR SENT BY
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, DULY
ADDRESSED TO THE PARTY CONCERNED AT THE ADDRESS INDICATED BELOW OR TO SUCH
CHANGED ADDRESS AS SUCH PARTY MAY SUBSEQUENTLY BY SIMILAR PROCESS GIVE NOTICE
OF:

 

If to the Company:

 

Arch Capital Group Ltd.
Wessex House

45 Reid Street
Hamilton HM 12, Bermuda
Attn.:  Secretary

 

If to the Director:

 

To the last address delivered to the Company by the Director in the manner set
forth herein.

 


8.                                       GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OF LAWS.

 


9.                                       ENTIRE AGREEMENT.  THIS AGREEMENT AND
THE PLAN CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF, AND ANY PREVIOUS AGREEMENT OR UNDERSTANDING AMONG THE
PARTIES WITH RESPECT THERETO IS SUPERSEDED BY THIS AGREEMENT AND THE PLAN.

 


10.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------